Case: 1:19-cv-05768 Document #: 56-15 Filed: 03/10/20 Page 1 of 4 PageID #:1241




                      EXHIBIT 15
             Case: 1:19-cv-05768 Document #: 56-15 Filed: 03/10/20 Page 2 of 4 PageID #:1242



                                        Koehler | Dinkel
                                               Partners in Employment Management

                                                    February 19, 2020

          SENT EMAIL
          Michael A. Josephson (mjosephson@mybackwages.com)
          Andrew W. Dunlap (adunlap@mybackwages.com)
          Taylor A. Jones (tjones@mybackwages.com)
          JOSEPHSON DUNLAP
          11 Greenway Plaza, Suite 3050
          Houston, Texas 77046

          Richard J. Burch (rburch@brucknerburch.com)
          BRUCKNER BURCH PLLC
          8 Greenway Plaza, Suite 1500
          Houston, Texas 77046

          Douglas M. Werman (dwerman@flsalaw.com)
          Maureen A. Salas (msalas@flsalaw.com)
          WERMAN SALAS PC
          77 W. Washington St., Suite 1402
          Chicago, Illinois 60602

          Re: Rossman v. EN Engineering, LLC

          Dear Counsel:

                  The purpose of this correspondence is to address your email dated February 18, 2020, and
          the other emails you reference therein. However, as we stated in our prior correspondence dated
          February 7, 2020, your email requests surround Plaintiff’s First Set of Discovery Requests, which
          are overly broad and address a purported class which Plaintiff subsequently narrowed, and for
          which there remains only one named plaintiff. As you know, we have exhausted our meet and
          confer obligations on these issues on numerous occasions. We’ve stated on numerous occasions
          that ENE stands on its position on these issues. The following addresses the issues raised in your
          February 18th email and/or referred to therein:

                1. You attached your emails dated February 5th and February 7th to your February 18, 2010
                   email. However, ENE already responded to your February 5th and 7th emails, in writing.
                   Please see our prior correspondence dated February 7, 2020.

                2. On Wednesday, February 12, 2020, you expressly stated at the close of Jeremy Kulik’s
                   deposition that you were going to file a motion to disqualify Renee on Friday, February 14,
                   2020. However, you did not do so. You made this threat after numerous harassing emails
                   on the issue. Your continued unsupported and unnecessary threats are clearly designed to
                   harass Defendant and its counsel, in an effort, to get ENE to withdraw its affirmative
Renée L. Koehler, Esq.                                                                                   Koehler | Dinkel LLC
Email: rkoehler@kdllclaw.com                                                                             900 S. Frontage Rd.
                                                       www.kdllclaw.com                                            Suite 300
Stephanie M. Dinkel, Esq.                                                                                Woodridge, IL 60517
Email: sdinkel@kdllclaw.com                                                                            Tel: (630) 505-9939
                                                                                                       Fax: (630) 505-9969
Case: 1:19-cv-05768 Document #: 56-15 Filed: 03/10/20 Page 3 of 4 PageID #:1243




    defenses surrounding good faith. If Plaintiff feels such a motion is proper, go ahead and
    file it.

 3. With regard to your proposed search terms, as previously stated, you did not propose any
    search terms or alleged relevant custodians until Plaintiff’s second set of discovery and
    thereafter, which is not yet due. Further, as previously stated, your four-page listing of
    proposed search terms, the time period requested, and custodians for email searches is
    extremely over broad and unduly burdensome. We are in the process running the searches
    of ENE’s custodians, which may need to be narrowed based on any excessive number of
    hits. ENE will produce relevant and responsive documents.

 4. In your email dated February 11, 2020, you state “supplement your disclosures and
    discovery responses with the following information and documents”

        a. The last known contact information for: Sean Mikos, Rebecca Narbutaitis, and
           Jason Stockrahm, and a host of other individuals. However, at this time, ENE does
           not intend on calling these three individuals as witnesses in this case as it does not
           believe they are witnesses to Plaintiff’s claims, and any information that these
           individuals may have can be obtained from the other identified witnesses. Further,
           there is no discovery request to which this information would be responsive.
           Should Plaintiff wish to identify any of these individuals as witnesses, he may do
           on his own MIDP disclosures.

        b. Plaintiff seeks the “disclosure of the ‘IT’ person Hulet identified as assisting with
           the document production in litigation.” There is no discovery request to which this
           information would be responsive nor is it relevant to any of the pending issues in
           this case.

        c. Plaintiff also seeks numerous additional documents, which are not responsive to
           any of Plaintiff’s First Set of Discovery requests. Plaintiff cannot demand the
           production of documents not part of a discovery request in an email.

        d. Subject to its prior objections to Plaintiff’s Request to Produce No. 11 and without
           waiving same, which include the request’s overly broad nature and the fact that it
           is unduly burdensome, not proportional to the needs of the case, not relevant to
           Plaintiff’s claims and not reasonably calculated to lead to the discovery of
           admissible evidence in this matter, see ENE 5510 to 5513 which are enclosed
           herewith, to supplement ENE’s production regarding organizational charts.

        e. We are discussing with our client dates that are available for the deposition of
           Michael Simpson, Zach Shoemaker, and to reschedule Plaintiff’s deposition.
           Please provide dates of which you are available so we can review schedules.

        f. ENE will not withdraw its opposition to certification.




                                              2
  Case: 1:19-cv-05768 Document #: 56-15 Filed: 03/10/20 Page 4 of 4 PageID #:1244




       Should you wish to discuss further, please advise.
Sincerely,

/s/Stephanie Dinkel
_________________________
Stephanie M. Dinkel, Esq.




                                               3
